Citation Nr: 1120032	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  11-13 051	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a an April 1983 Board decision that denied restoration of a 100 percent evaluation for service-connected anxiety reaction with depressive reaction.

(The issue of entitlement to an effective date prior to November 30, 1995, for the grant of a 100 percent evaluation for service-connected posttraumatic stress disorder (PTSD) with history of psychoneurosis and anxiety reaction with depressive disorder is the subject of a separate decision.)



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1939 to November 1950.

This matter comes before the Board of Veterans' Appeals (Board) on motion alleging CUE in a Board decision dated April 26, 1983.  The April 1983 decision denied restoration of a 100 percent evaluation for service-connected anxiety reaction with depressive reaction.


FINDING OF FACT

The Board's April 26, 1983, decision, which denied restoration of a 100 percent evaluation for service-connected anxiety reaction with depressive reaction was not reasonably supported by the evidence then of record, and it is shown that the applicable statutory and regulatory provisions existing at that time were not considered.


CONCLUSION OF LAW

The April 26, 1983, Board decision, which denied entitlement to restoration of a 100 percent evaluation for service-connected anxiety reaction with depressive reaction, contains clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Regarding claims of CUE, however, the Court has held that the notice and development provisions of the VCAA do not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-20.1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Motions which fail to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) shall be dismissed without prejudice to re-filing.

In the implementing regulation, CUE is defined as a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).

Examples of situations that are not CUE are (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) the Secretary's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the U.S. Court of Appeals for Veterans Claims (Court) has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior ... decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

"It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

As an initial matter, the Board finds the allegations of CUE made by the moving party at his April 2011 hearing are adequate to meet the threshold pleading requirements of 38 C.F.R. § 20.1404(b), and therefore dismissal of the motion is not warranted.  At his hearing, the Veteran and his representative indicated that the Board failed to consider, in essence, the regulatory provisions contained in 38 C.F.R. § 3.344 (1983) relating to stabilization of disability evaluations.  He also alleges, in this context, that the Board failed to consider the fact that the Veteran's disability was permanent and rated totally disabling as his wife had been granted Chapter 35 benefits.  Basic eligibility for Chapter 35 benefits was established in one of several ways at the time of the Board's decision, including being the spouse of a Veteran who had a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  Accordingly, the Board will proceed to consider the motion on the merits. 

In an March 1971 statement the Veteran requested that his 100 percent disability evaluation for a psychiatric disability, then in effect since June 1968, be made permanent, due to the fact that he had not worked in over 2 years.  The RO treated this claim as a rating for educational benefits under Chapter 35 and granted such benefits to his spouse in a May 1971 rating decision.  

In a March 1982 rating decision, the RO decreased the evaluation of the Veteran's service-connected "nervous condition" from 100 percent to 50 percent, effective July 1, 1982.  This condition had been evaluated as 100 percent disabling since June 25, 1968, or approximately 14 years.  See March 29, 1982, rating decision.  In a June 1982 Statement of the Case (SOC) the RO continued its reduction.  

In an April 1983 decision, the Board denied a claim of entitlement to an evaluation in excess of 50 percent for as anxiety reaction with depressive reaction.  The Board did not treat the claim as one involving the propriety of the reduction or consider the pertinent regulations in this regard.  See 38 C.F.R. §§ 3.105(e), 3.344.  Rather, the Board treated the claim as one for an increased evaluation, although the Board's decision did note that the issue was on appeal from the RO's aforementioned rating decision effectuating the reduction.  The Board considered the evidence then of record and denied an evaluation in excess of 50 percent based upon the rating criteria then in effect.  38 C.F.R. Part 4, Diagnostic Code 9400 (1983).  

As noted above, one means of establishing CUE is to demonstrate that the correct  facts, as they were known at that time, were not before the Board at the time of the decision.  38 C.F.R. § 20.1403(a).  From a  review of the April 1983 Board decision, it is clear that the  correct facts, as they were known at the time, were before the Board.  The Board reported the evidence of record, including a January 1982 private physician's statement, a report of February 1982 VA examination and VA treatment records, and discussed that evidence in its decision. 

Also, as outlined above, another means by which to establish CUE is to demonstrate that the Board incorrectly applied the statutory or regulatory provisions at that time.  Such misapplication must result in an error that is undebatable, such that reasonable minds could not differ that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a) (2010).  

At the time of the Board's decision, pertinent regulations provided that where a reduction in evaluation of a service-connected disability was considered to have been warranted and a lower evaluation would have resulted in a reduction or discontinuance of compensation payments being made, rating action would be taken.  38 C.F.R. § 3.105(e) (1984).  Any reduction was to be made effective the last day of the month in which a 60-day period from the date of the notice to the payee expired.  Id.  The Veteran was to be notified of the action taken and furnished detailed reasons therefor, and given 60 days for the presentation of additional evidence.  A review of the record shows that such procedures were followed by the RO in effectuating the reduction; thus, the Board's failure to address compliance with these regulatory provisions cannot constitute CUE as this would not have changed the outcome of the Board's decision.

Nevertheless, the Board notes that 38 C.F.R. § 3.344, as in effect at the time of the April 1983 Board decision, was not considered by the Board.  This regulation provided that rating agencies were to handle cases affected by a change of medical findings so as to produce the greatest degree of stability of disability evaluations.  It also provided that ratings on account of diseases subject to temporary or episodic improvement, e.g. manic depressive or other psychotic reaction, were not to be reduced on any one examination, except in those instances where all the evidence of record clearly warranted the conclusion that sustained improvement had been demonstrated.  Moreover, although material improvement in the mental condition may have been clearly reflected, the rating agency was to consider whether the evidence made it reasonably certain that the improvement would have been maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  If any doubt remained, the rating agency was to continue the rating in effect.  38 C.F.R. § 3.344(b).  These provisions applied to ratings that had been in effect for long periods at the same level (5 years or more).  38 C.F.R. § 3.344(c)

In November 1981 a VA employee conducted a personal interview of the Veteran at his residence.  He was employed on a full-time basis at this time, and had been so for approximately 3 years.  He explained that he enjoyed his work very much and that it helped him from getting easily depressed.  His social relationships consisted of playing cards and drinking with fellow employees, visiting his grandchildren and being at home with his wife.  It was noted that the Veteran appeared generally neat and was clean-shaven.  He was noted as having bronchial asthma, arthritis in the right hand and shoulder, a spastic colon and a nervous disorder.  He was on numerous medications, including Librium, and his prognosis appeared to be poor.  He was oriented as to time, place and events, but he had no awareness of his income or estate.  He was careless with his money and his wife was in charge of their finances.  It was noted that the Veteran was then mentally unable to handle his funds and continued to require a fiduciary.  It was documented that the Veteran had been hired in his current position as a disabled veteran, but that he would soon lose his job due to an upcoming reduction in force.  

Of record is a physician's statement pertaining to a medical leave of absence request related to the Veteran's employment at that time.  This statement notes diagnoses of degenerative joint disease with calcium deposits of the right shoulder, chronic bronchitis, anxiety, history of  duodenal ulcer and spastic colon.  With respect to anxiety, the prognosis was listed as "anxiety with spastic colon - will have recurrent pains with anxiety" and with regard to "Expected Date of Return to Full Duty" the physician assessed "indefinite."  

At the time of the rating decision that was appealed to the Board, the Veteran's service-connected psychiatric disability had been evaluated as 100 percent disabling for approximately 14 years.  In January 1982 the Veteran was notified that he was scheduled for a periodic examination, and such an examination was conducted in February 1982.  

At the time of the examination, an assessment of anxiety neurosis was made and the examiner noted that this condition caused moderate social and vocational impairment.  It was noted at this time that the Veteran was quite irritable as he was sick with the flu and apparently annoyed by being required to undergo an examination.  The report notes that the Veteran had previously worked as an insurance adjuster and had thereafter been employed at an unemployment office until January 1982, when he was laid off due to "total disability."  

A review of the record discloses that in April 1982, only a couple of months following his VA examination, the Veteran presented at the VA Medical Center (VAMC) in Saginaw, Michigan with a primary complaint of chronic depression.  At this time the Veteran was described as alert, depressed and mentally clear.  Chronic anxiety with depression, as well as osteoarthritis, were assessed.  The treating physician felt that the Veteran was not capable of returning to work and would require a 2 month period of convalescence.  The Veteran was admitted to the VAMC for 3 days.  

Of record is a May 1982 from the Veteran's former employer.  This letter notes that the Veteran worked from September 1978 to March 1980 on a part-time basis and that he was promoted to full-time employment in March 1980, but that in January 1982 the Veteran went on sick leave.  The letter documents that the Veteran was a very good worker, but that his illnesses along with a very stressful position resulted in poor performance and eventual sick leave.  

In July 1982 the Veteran submitted a letter detailing his assertions in regards to his disagreement with the reduction of his rating.  In salient part, he noted that since 1968 he had held several jobs for periods of a few days to a few weeks.  He noted that he could not endure the stress from any of his jobs and that he left his last job due to stress.  He noted that although he belonged to several social organizations, that he was very uncomfortable and tense when trying to associate with people in the community and that he had "virtually isolated" himself.  

The Board concludes that CUE was committed in the April 1983 Board decision, particularly by the Board failing to consider the provisions of 38 C.F.R. § 3.344.  It is notable to the Board that only approximately 2 months following the VA examination, upon which the Board relied in denying restoration of a 100 percent evaluation, that the Veteran was hospitalized for 3 days primarily due to his service-connected psychiatric disability.  The Board acknowledges that the Veteran did hold a job for about 4 years from 1978 to 1982, but in cases such as this involving a psychiatric disorder rated as 100 percent disabling for almost 14 years, such a rating would not have been reduced on any one examination, unless the evidence clearly warranted a finding of sustained improvement.  Id.  The Veteran's hospitalization in April 1982 speaks against such a finding, as does the fact that he continued to require a fiduciary at the time of the Board's decision.  Moreover, his April 1982 hospitalization as well as his taking a medical leave of absence from work, in part due to his psychiatric disability, would not have made it reasonably certain that the improvement would have been maintained.  The Board is cognizant that a disagreement as to the weighing of evidence generally cannot be found to constitute CUE.  However, in this particularly case, given the substantial evidence of record at the time suggesting that the Veteran's psychiatric disability remained severe, the Board concludes that the failure to consider the high evidentiary threshold of 38 C.F.R. § 3.344 can be said to have manifestly changed the outcome.

Of particular significance in this regard is also the fact that the Board did not address the implicit 1971 finding that the Veteran's disability had been shown to be permanent and totally disabling for purposes of Chapter 35 benefits.  Accordingly, the Board finds that in the April 1983 decision it incorrectly applied the applicable regulatory provisions, and if it had correctly applied them, it is clear that the outcome of its decision would have been different.  

In conclusion, for the reasons and bases expressed above, the Board finds that the April 26, 1983, decision of the Board contained CUE.  Thus, the motion seeking revision or reversal of that decision is granted. 






ORDER

The motion to revise the Board's April 26, 1983, decision denying entitlement to restoration of a 100 percent evaluation for service-connected anxiety reaction with depressive reaction, on the basis of CUE, is granted.



                       ____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



